Citation Nr: 0505278	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  97 19-030	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1971 to 
January 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for PTSD.  In April 1999, 
the Board reopened this claim - based on the submission of 
new and material evidence, and remanded it to the RO for 
further development and consideration.  Specifically, the 
Board directed the RO to attempt to verify the veteran's 
alleged stressors.


FINDING OF FACT

PTSD did not originate in service and is not otherwise 
causally related to the veteran's military service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the VCAA was enacted 4 years after the RO's 
August 1996 decision, and over 1 1/2 years after the Board's 
remand.  So obviously compliance with the explicit timing 
requirements of §5103(a) would seem impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  

A remand for this reason, however, is unnecessary because any 
defect with respect to the timing of the VCAA notice was 
merely harmless error.  The RO sent several letters to the 
veteran informing him of the VCAA, its various provisions, 
the evidence needed to support his claim, the evidence that 
had been received, the evidence that was still needed, and 
the RO's and his responsibility in obtaining such evidence.  
These letters were provided to him in October 2002, April 
2003, and March 2004, but he failed to respond to any of 
them.  So while the VCAA notice was not sent prior to the 
RO's August 1996 adjudication of the claim, he has been 
provided with every opportunity to submit additional evidence 
and argument in support of it.  Moreover, in its most recent 
August 2004 supplemental statement of the case (SSOC) the RO 
considered the claim based on the additional evidence 
submitted or otherwise obtained since the initial rating 
decision at issue and statement of the case (SOC) and any 
prior SSOCs.  Therefore, notwithstanding the requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the October 2002, April 2003, and March 2004 
VCAA letters that were provided to the veteran do not contain 
the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The VCAA letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence and the need to 
identify his in-service stressors with as much detail as 
possible.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of October 2002 and April 
2003, the veteran was requested to respond within 60 days.  
These letters also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claim be 
granted.  The March 2004 letter, however, did not request 
that he respond within any specific time period.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notices alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his medical records from the Brockton and 
Boston VA medical centers (VAMCs), and private medical 
records from Mount Pleasant Hospital, Quincy Hospital, 
Pembroke Hospital, and Dr. Swan were submitted.  Although the 
RO sent him three VCAA notice letters with requests for more 
specific information relating to his in-service stressors, he 
has not responded or otherwise indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  And although offered, he 
declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The veteran's SMRs are negative for any indication of a 
psychiatric disorder.  One month prior to enlistment, in 
December 1970, his psychiatric evaluation was normal.  It was 
also reported as normal in December 1971, and again upon 
discharge in January 1974.  His SMRs are also negative for 
any combat-related injuries, or any other indication that he 
was involved in combat with the enemy.

The veteran's DD 214 indicates he served in Vietnam from 
December 14, 1972 to December 20, 1972; from January 9, 1973 
to January 19, 1973; from February 22, 1973 to April 19, 
1973, and from June 18, 1973 to July 18, 1973.  His DD 214 
lists his military occupation specialty (MOS) as motor 
vehicle operator.  He received the National Defense Service 
Medal, the Vietnamese Service Medal w/1* (Vietnam) and Rifle 
Sharpshooter M-14.  

In April 1981, the veteran filed a claim for service 
connection for PTSD.  He submitted a discharge summary from 
Mount Pleasant Hospital, which indicates he was hospitalized 
in October 1979 for acute alcoholism, drug abuse, and anxiety 
tension state.  He also submitted medical records from April 
1981, which indicate he was depressed, anxious, and had 
trouble sleeping - primarily due to his experiences in 
Vietnam.  

The report of the August 1981 VA examination indicates the 
veteran complained of trouble sleeping, headaches, and bouts 
of depression.  He said his military experience involved 
mining North Vietnamese waters with gun boats circling every 
day.  He said he did not see anyone killed, however, he was 
quite affected by the constant circling of enemy gunboats.  
He also said that he saw a buddy drown while he was in the 
United States.  Upon mental examination, his mood was very 
markedly lowered.  There was a detached air, and one of 
disinterest.  The affect was one of self-condemnation and 
hopelessness, and he was easily startled by noises outside 
the room.  He was diagnosed with PTSD, alcohol abuse and 
"phase-of-life problem."

In November 1981, the RO denied his claim for service 
connection for PTSD.

Records from the Brockton VAMC indicate the veteran was 
admitted for chronic substance dependence in October 1985, 
substance abuse and alcohol dependence in May 1987, and drug 
detox in August 1993.

An April 1995 medical record from Pembroke Hospital indicates 
the veteran complained that he could not calm down.  He was 
diagnosed with recurrent major depression, and mixed panic 
disorder.

A May 1995 medical record from Dr. Millen notes no evidence 
of depression.  The doctor noted that inpatient 
rehabilitation was recommended for substance abuse, and that 
he would not treat the veteran long term without him 
successfully going through drug rehabilitation.  He noted "a 
4 month long saga of abuse of office staff and inappropriate 
requests for medicine that can be abused."

Medical records from the Boston VAMC indicate the veteran was 
admitted in November 1995 for polysubstance abuse.  He was 
diagnosed with heroin dependence, benzodiazepine abuse, 
alcohol abuse, status post motor vehicle accident, status 
post hepatitis, depression and PTSD.  He was released after 6 
days of Methadone treatment.

In March 1996, the veteran filed a petition to reopen his 
previously denied claim for service connection for PTSD.  He 
stated that he was a door gunman in Vietnam.  He also stated 
that he served aboard the U.S.S. New Orleans and Tripoli, and 
that he received ground fire while on board these ships and 
aircrafts.

A letter from Dr. Swan received in June 2000, indicates the 
doctor believed the veteran had post-traumatic stress 
syndrome with panic disorder.  He was being treated with 
Klonopin.  

In October 2002, the RO sent the veteran notice of the VCAA, 
and requested he submit a detailed statement outlining the 
events that led to his claim of PTSD.  It informed him that 
his previous statements were vague and too general to allow 
for a search of military records to verify his stressors.  In 
April 2003, the RO sent him another letter requesting that he 
identify the specific stressors relating to his PTSD.  He 
failed to respond to either letter.

A complete copy of his personnel records were received by the 
RO May 2004.  Records indicate he served in Vietnam with the 
HHM-165 (Marine Medium Helicopter Squadron).  His combat 
history and expeditions include participation in ready ops 
aboard the U.S.S. New Orleans in contiguous waters of the 
Republic of Vietnam from February 14-20, 1972, and from 
January 9-19, 1973.  He also participated in Operation End 
Sweep aboard the U.S.S. New Orleans from February 22, 1973 to 
April 19, 1973, and aboard the U.S.S. Tripoli from June 18, 
1973 to July 18, 1973.  His record of service confirms that 
his MOS throughout his tours in Vietnam was motor vehicle 
operator.  

In May 2004, the RO requested that the Marine Corps provide 
any evidence it might have of the veteran's in-service 
stressors.  The Marine Corps responded by stating that the 
information provided by the veteran was insufficient for 
conducting a meaningful search.  Nonetheless, it suggested 
the RO contact the Marine Corps Historical Center for 
information concerning his unit history.  In July 2004, the 
Naval Historical Center responded with copies of the Command 
History Reports and Ship Deck Logs for the U.S.S. New Orleans 
and Tripoli.

Naval records for the U.S.S. New Orleans do not note any 
enemy fire from December 14-20, 1972, January 9-19, 1973, or 
February 22-April 19, 1973.  Naval records for the U.S.S. 
Tripoli indicate it was involved in Operation End Sweep in 
the Gulf of Tonkin June 18-July 18, 1973.  Records note that 
the U.S.S. Tripoli became the focal point for End Sweep 
negotiations with the North Vietnamese, and participated in 
minesweeping without any enemy fire noted.

Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2004).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. at 519.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

Legal Analysis

In this case, the record does not indicate the veteran 
engaged in combat with the enemy.  Although he participated 
in several operations in the waters contiguous to the 
Republic of Vietnam, mere presence in a combat zone is not 
sufficient to show that he actually engaged in combat with 
enemy forces.  See Wood v. Derwinski, 1 Vet. App. at 193.  So 
his lay statements describing his in-service stressors are 
not sufficient, in and of themselves, to establish a claim 
for PTSD.  Corroboration of his in-service stressors is 
needed.

During the 1981 VA examination, the veteran was diagnosed 
with PTSD.  The Board notes, however, that this diagnosis was 
based upon his self-reported history of combat and without a 
detailed review of the claims file.  So this diagnosis must 
be carefully considered in light of any information VA has 
received corroborating his reported stressors.  

During the August 1981 VA examination, the veteran stated he 
was involved in de-mining missions in North Vietnamese 
waters, and that the constant circling of enemy gunboats was 
very stressful.  When he filed a petition to reopen his 
claim, he stated that he was a door gunner while in Vietnam, 
and had received ground fire while on board ships and 
aircrafts.  His personnel records, however, indicate he was a 
motor vehicle operator during his tours in Vietnam.  
Furthermore, records from the U.S.S. New Orleans and U.S.S. 
Tripoli do not report any enemy fire during the time he was 
on board those vessels.  So the evidence of record simply 
does not corroborate his reported in-service stressors.

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim.  VA's success in 
obtaining relevant evidence is largely dependent, however, on 
cooperation from him.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records.  
38 C.F.R. §3.159 (2004).  Unfortunately, even after repeated 
requests from the RO, the veteran in this case did not 
provide specific information relating to his in-service 
stressors.  So his in-service stressors could not be 
verified, and therefore, his claim for PTSD must be denied.

For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


